Citation Nr: 1417941	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-23 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an effective date prior to August 4, 2008 for a 70 percent rating for anxiety disorder, not otherwise specified, with posttraumatic stress disorder (PTSD) symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In an August 2012 rating decision, the RO granted an earlier effective date for the 70 percent evaluation for anxiety disorder, not otherwise specified, with PTSD symptoms, effective August 4, 2008.  The Veteran has asserted, however, that he is seeking an effective date of September 21, 2001.  The United States Court of Appeals for Veterans Claims indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded; therefore, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1992).

The Board notes that in December 2008, the RO increased the Veteran's evaluation for anxiety disorder with PTSD symptoms from 10 percent to 30 percent, effective August 4, 2008.  In a November 2010 Board decision, which contemplated only the period since August 4, 2008, the evaluation was raised to 70 percent.  This appeal therefore addresses only the appropriate rating for the remaining period on appeal, from September 21, 2001 to August 3, 2008.

In November 2012, the Veteran and his spouse testified before the undersigned via videoconference.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains the transcript of the Veteran's November 2012 Board hearing.

The issue of entitlement to a rating in excess of 10 percent for anxiety disorder, not otherwise specified, with PTSD symptoms since February 10, 2004 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From September 21, 2001 to February 9, 2004, the Veteran's anxiety disorder, not otherwise specified, with PTSD symptoms was manifested, primarily, by difficulty sleeping, nightmares, flashbacks, anxiousness, depression, irritability, suspiciousness, short temper, and exaggerated startle response; collectively, these symptoms are indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Symptoms of occupational and social impairment with reduced reliability and productivity were not demonstrated.


CONCLUSION OF LAW

From September 21, 2001 to February 9, 2004, the criteria for a rating of 30 percent, but no higher, for anxiety disorder, not otherwise specified, with PTSD symptoms have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Board notes that in the instant case, the Veteran is challenging the effective date assigned to a grant of entitlement to an increased rating of 70 percent for a psychiatric disorder.  Higher courts have held that when a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Nevertheless, the Board notes that the Veteran was provided with notice in February 2002, March 2006, August 2008, and April 2009 regarding what information and evidence is needed to substantiate a claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The Veteran was informed of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment and provided with examples of pertinent medical and lay evidence that he may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The Veteran was also provided with notice of the requirements and regulatory provisions applicable to the assignment of effective dates.  The case was last adjudicated in August 2012, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA examination reports, and VA treatment records.  During the November 2012 Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Laws and Regulations

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  When a claim is received within one year after separation from service, the effective date will be the day following separation from active service.  Id.  Where a claim is reopened after a final disallowance, the effective date with be the date of the receipt of the claim or the date the entitlement arose, whichever is later.  Id.

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r). 

The applicable statutory and regulatory provisions require that VA look to all communications from the appellant, which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2012); see Servello v. Derwinski, 3 Vet. App. 196 (1992).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Rating decisions are final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.

When a claim is denied in a rating decision, and the claimant fails to timely perfect an appeal of that decision in the manner set forth in 38 U.S.C.A. § 7105(b)(1), that rating decision is final and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error.  See 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.156 (2013).  RO decisions do not become final, however, if new and material evidence is received prior to the expiration of the appeal period; this evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  New evidence is evidence not previously submitted to agency decision makers and not simply cumulative or redundant of evidence already of record.  38 C.F.R. § 3.156(a).  Material evidence is evidence that which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Id.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  

Diagnostic Code 9411 provides that a 10 percent rating is given when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF score between 41 and 50 indicates that a veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

VA's Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Analysis

The Veteran claims that his assignment of 70 percent should be assigned an effective date of September 21, 2001, the date he first submitted a claim of entitlement to service connection for a psychiatric disorder.

In November 2007, the Veteran was granted service connection for anxiety disorder, not otherwise specified, with PTSD symptoms with an evaluation of 10 percent, effective September 21, 2001.  In August 2008, the Veteran's representative submitted a request for an increased rating for the Veteran's psychiatric disorder, and in October 2008, the Veteran was afforded a VA psychiatric examination.  On the basis of the findings of this examination, the Veteran's evaluation was increased to 30 percent in a December 2008 rating decision, effective August 4, 2008.  In a November 2010 Board decision, the Veteran's rating for anxiety disorder with PTSD symptoms was increased to 70 percent, and a November 2010 rating decision assigned an effective date for the 70 percent increase of March 27, 2009.  In November 2010, the Veteran's representative submitted a notice of disagreement with the effective date assigned, and in August 2012, the RO granted an effective date of August 4, 2008 for the assignment of a 70 percent rating.

The Board finds that the November 2007 rating decision has not become final, as the Veteran received a VA examination within one year of that decision, and this examination contained new and material evidence which was directly relevant to the issue of the appropriate rating for the Veteran's anxiety disorder with PTSD symptoms.  See 38 C.F.R. § 3.156(b).  The Veteran's September 2001 claim therefore remains pending.  The Board must next consider whether the severity of the Veteran's anxiety with PTSD warrants a rating in excess of the 10 percent currently assigned for the period of September 21, 2001 to August 3, 2008.

At the time he submitted his September 2001 claim, the Veteran stated that he had not received any VA or private treatment for a psychiatric disorder.

The Veteran's VA treatment records indicate that he first addressed his psychiatric symptoms at the Manchester VA Medical Center at an April 2002 emergency room visit, when he stated that he had increasing memories of Vietnam and that he was seeking service connection for PTSD.  At a June 2002 PTSD evaluation, the Veteran stated that since returning from Vietnam, he had bouts of regular rage, problems maintaining relationships, and difficulty working with others.  He said that since the September 11 attacks, he "didn't want to leave the house" and had difficulty sleeping and nightmares.  The Veteran was noted to have poor concentration, poor sleep, and chronic rage, with no evidence of suicidal or homicidal ideation, no evidence of thought disorder, mild depression, and fair insight and judgment.  He was found to meet all the criteria for a diagnosis of mild PTSD and assigned a GAF score of 55.

In August 2002, the Veteran was evaluated by a social worker.  He reported having automatic anger caused by overreacting and intolerance of others.  He stated that he felt "uncontrollable" after returning from Vietnam  He was noted to be casually dressed, somewhat unkempt, and somewhat anxious, with normal voice, flat and serious affect, normal thought, no psychosis, average concentration, and poor memory.  The Veteran was diagnosed with PTSD and assigned a GAF score of 60.  In an October 2002 clinical team note, the Veteran reported feeling uncomfortable over the conflict in Iraq and that it was causing him to relive the discomfort and conflict he experienced after returning from Vietnam.  The Veteran was assigned a GAF score of 55.  In a November 2002 clinical team note, the Veteran reported that he can "fly off the handle."  He discussed having difficulty working with others and was assigned a GAF score of 55.  In January 2003, the Veteran discussed getting angry with the behavior of someone he knows, was noted to be agitated with tense body, and was assigned a GAF score of 55.  In February 2003, he was described as having serious affect, economic speech, and tense body, and was again assigned a GAF score of 55.  In March 2003, the Veteran was noted to have serious affect, economic speech, and restless body, he discussed re-experiencing feelings of expendability, and he was assigned a GAF score of 55.

The Veteran transferred his medical care to the White River Junction VA Medical Center in 2003, but missed many of his appointments with his psychiatrist in 2003 and 2004.  In August 2003, the Veteran reported that he was a painter and also ran a small horse farm.  At a June 2003 mental health consultation, the Veteran reported having "a short fuse," flashbacks, hypervigilance, suspiciousness, and increased startle response.  He denied any suicidal or homicidal ideation.  He reported that he has worked as a self-employed painter for 35 years.  The Veteran was noted to have even mood, normal speech, outgoing affect, and directed thoughts.  He was alert and oriented with intact memory and concentration.  The examiner noted that the Veteran's PTSD symptomatology was very mild and diagnosed him with PTSD and cannabis abuse, with a GAF score of 65.  In August 2003, the Veteran reported feeling more anxiety mixed with depression and guilt.  He was noted to have good grooming and appearance, normal speech, no agitation, logical thoughts, intact judgment, quiet affect, and anxious mood with depression.  He was found to have an increase in his symptoms and assigned a GAF score of 50.  The last mental health note of record during this period of time is from February 9, 2004.  The Veteran reported some increase in irritability and was noted to be well groomed, with normal speech, clear thoughts, intact judgment, no gross deficits in cognition, and outgoing mood.  He was assigned a GAF score of 50.

The Veteran submitted a written statement in August 2004 describing the intense fear he felt while fighting in Vietnam.  He stated that since that time he has lived with shame, embarrassment, and depression, and wakes up some nights in a cold sweat with the noise of guns in his ears.  He also stated that he has had thoughts of suicide, but that he must be there for his wife and son.  The Veteran's wife also submitted a statement, describing the Veteran's restless sleep and bad dreams and stating that the Veteran has "never been able to hold a regular job."  She stated that he "keeps everything inside until he just blows," and that after the September 11 attacks, he started seeing a therapist and has been able to "make sense" of his emotions.

Based on review of the evidence discussed above, the Board finds that from September 21, 2001 to February 9, 2004, a 30 percent rating, but no higher, is warranted.

The Veteran's VA treatment records show that he has frequently been shown to have feelings of anxiousness and depression, suspiciousness, flashbacks, irritability, short temper, and chronic sleep impairment, including difficulty falling asleep and waking in the night.  These symptoms have caused him increased difficulty in getting along with others socially and at work, as well as causing him personal distress.  The Board finds that these symptoms are most consistent with a 30 percent disability rating.  

At no time from September 21, 2001 to February 9, 2004, however, does the record does show any evidence of occupational and social impairment with reduced reliability and productivity due to symptoms of the nature and severity as those contemplated by the 50 percent rating.  While the Veteran indicated that his symptoms prevented him from having a "regular" job, he was fully employed during this time as a painter and also was able to start a small horse farm with his wife.  There is no indication that the Veteran missed any work or was generally impaired from earning a living during this time due to his psychiatric symptoms.  The Veteran was able to adequately function socially; there is no indication that his psychiatric symptoms caused significant problems with his wife or other social interactions, other than having a short temper and being quick to snap at people who frustrated him.

VA treatment records consistently show that the Veteran was well groomed, with the exception of one notation of being casually dressed but "somewhat unkempt."  This notation appears, however, to be an outlier to the Veteran's general appearance and behavior.  His behavior was always found to be normal and appropriate, he was able to perform all activities of daily living, and he communicated normally and coherently.  The Veteran's judgment and thinking were always noted to be normal and logical.  In August 2002, he was noted to have poor memory, but at all subsequent treatments he was found to have normal or intact memory.  There has been no indication that the Veteran has difficulty understanding complex commands.  His mood was noted to be even, outgoing, or anxious, with no evidence of any panic attacks or inappropriate behavior.  The Veteran generally has appeared quite self-aware of his tendency to be irritable, and has discussed the efforts he has made to recognize this problem and to be more tolerant of the shortcomings of others.  There is no evidence in the record of the Veteran behaving inappropriately, other than a tendency to be short tempered.  

Finally, the evidence demonstrates that the Veteran has been able to establish and maintain effective relationships.  While the Veteran has been described as "quiet," and his wife stated that he tends to keep "everything inside until he just blows," he nevertheless appears to have had a positive relationship with his family members, and there is no indication that he has been unable to create friendships or the necessary working relationships in his jobs. 

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which a 30 percent disability rating is assigned.  See 38 C.F.R. § 4.130.  The Veteran has demonstrated depressed mood, anxiety, suspiciousness, and chronic sleep impairment and had intermittent periods of difficulty with occupational functioning due to irritability.  The Board also notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment. 

While the Veteran has on occasion manifested a few of the criteria for a 50 percent rating, his disability picture does not more nearly approximate this evaluation.  The Veteran has been noted to have a "flat" affect and poor memory; however, he has at no time demonstrated any of the other symptoms listed within the rating criteria for a 50 percent rating, and the Veteran's overall disability picture during the period from September 21, 2001 to February 9, 2004 is far more reflective of the criteria for a 30 percent rating.  As noted above, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In this case, the Veteran's PTSD symptoms do not more nearly approximate the criteria for a 50 percent rating.

As noted above, many of the symptoms manifested by the Veteran are specifically listed within the criteria for a rating of 30 percent, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  Overall, the Veteran has not demonstrated symptoms that would be comparable indicators of the type of impairment contemplated in the criteria for a 50 percent rating, such as impaired thought processes or judgment, disturbances in motivation, difficulty understand complex commands, or circumstantial or circumlocutory speech.  The Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  Accordingly, the Veteran's symptoms as described above are consistent with a 30 percent disability rating for the period from September 21, 2001 to February 9, 2004.

The Board notes that the Veteran submitted an August 2004 statement indicating that he has had thoughts about suicide.  While the Board acknowledges the seriousness of such a statement, the Veteran's VA treatment records show that he has repeatedly denied having any suicidal ideation, and there is certainly no indication that the Veteran has manifested any active plan or intent.  At no time during the period currently being decided has the Veteran been found to be a threat to himself or others.  The Veteran's GAF scores assigned throughout the period being decided have reflected only moderate symptoms and are not reflective of suicidal ideation.  Thus, while not every symptom listed under the rating criteria for a specific evaluation needs to be present, the totality of the evidence reflects that this statement, in and of itself, does not indicate impacted functioning such that a higher rating than 30 percent is more nearly approximated.

The Board further finds that the GAF scores the Veteran has been assigned, ranging from 50 to 65, alone, do not provide a basis for assigning a rating in excess of 30 percent.  The Veteran's lowest GAF score was a score of 50, which is reflective of serious symptoms or any serious impairment in social, occupational, or school functioning.  However, the Veteran's predominant GAF scores were 55-60, which indicate moderate symptoms and moderate difficulty in social, occupational, or school functioning, such as is characterized by the symptoms discussed above in relation to the criteria for an assignment of a 30 percent rating.  Furthermore, the Veteran has not manifested any of the symptoms which the GAF criteria generally associate with serious symptoms, such as severe obsessional rituals, frequent shoplifting, having no friends, or the inability to keep a job.  A moderate level of impairment, which is indicated by the majority of the Veteran's GAF scores, is adequately reflected in the assignment of a 30 percent rating and does not indicate any level of symptomatology that would be encompassed by a higher 50 percent rating.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher, 4 Vet. App. at 60.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The rating criteria take into account the occasional inability to perform occupational tasks and difficulties in social settings that the evidence indicates the Veteran has experienced.  The Veteran did not report any serious interference with his ability to perform his jobs at the time.  The record does not show that the Veteran has required any hospitalization for psychiatric, nor is there evidence in the medical records of an exceptional or unusual clinical picture.  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

The Board sympathizes with the Veteran and recognizes the challenges that his anxiety disorder and PTSD symptoms have caused for him and his family.  However, based on the foregoing, the Board finds that the evidence of record preponderates against a finding that the criteria for a rating in excess of 30 percent have been met from September 21, 2001 to February 9, 2004.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating of 30 percent, but no more, for anxiety disorder, not otherwise specified, with PTSD symptoms from September 21, 2001 to February 9, 2004 is granted, subject to the controlling regulations governing the payment of monetary benefits.


REMAND

The record indicates that the Veteran has been receiving regular psychiatric counselling at the White River Junction VA Medical Center in Vermont.  It was noted at his general physical examinations that he continued to have appointments with his treating psychiatrist, but there are no psychiatric records contained in the claims file from February 2004 until January 2009.  These records may be directly relevant to the issue of entitlement to a rating in excess of 10 percent for the period from February 10, 2004 to August 3, 2008, and must be acquired and reviewed prior to any further adjudication.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Veteran should also be contacted and requested to provide any additional information regarding where and with whom he was receiving psychiatric treatment during this time.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization (VA Form 21-4142) to enable it to obtain any additional medical evidence pertinent to the appeal that is not currently of record.
 
The Veteran should be specifically asked to provide medical evidence or authorization (VA Form 21-4142)  for any psychiatric treatment he received during the period from February 2004 to August 2008.  The Veteran is asked to assist in obtaining these records or to provide the records himself if he has them in his possession.

2.  The RO/AMC should obtain from the White River Junction VA Medical Center all outstanding, pertinent records of psychiatric treatment of the Veteran since February 2004.

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


